Citation Nr: 0610810	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  99-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  

In February 2005, the Board remanded the issue on appeal for 
additional development.  Subsequently, a December 2005 rating 
action continued the prior denial.


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that the veteran was 
exposed to combat during his service in the Republic of 
Vietnam.  

2.  The weight of the reliable evidence is against a 
conclusion that the veteran has post-traumatic stress 
disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In September 2001 and February 2005, the RO sent the veteran 
letters which informed him of what evidence was necessary in 
order for VA to grant his claim.  The letter informed him 
that the RO would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of his opportunity to submit 
additional evidence to support his appeal, as he was told to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  

The appellant was also notified in the April 1999 statement 
of the case (SOC) and the May 2002, September 2002, January 
2003, April 2003, and December 2005 supplemental statements 
of the case (SSOCs) of the evidence necessary to substantiate 
his claim, and of the applicable laws and regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard, supra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, it was not possible 
to provide notice prior to the December 1998 rating decision 
on appeal.  However, complying notice was subsequently 
provided, and the case was readjudicated and the most recent 
SSOC was issued after complying notice was provided.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in again remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with VA, Social Security 
Administration, and private medical treatment records since 
service.  He has not identified any additional records that 
may still be outstanding.  The veteran was provided with VA 
examinations in September 2000, December 2002, and April 
2005.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for post-
traumatic stress disorder, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for that disability.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the claim of service connection for post-traumatic stress 
disorder cannot be allowed, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of post-
traumatic stress disorder must comply with the criteria set 
forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See generally Cohen, supra; 38 C.F.R. 
§ 4.125.

The evidence required to support the occurrence of an in-
service stressor for post-traumatic stress disorder varies 
"depending on whether or not the veteran was 'engaged in 
combat with the enemy'. . . .  Where . . . VA determines that 
the veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a post-
traumatic stress disorder claim is to be evaluated based upon 
"all pertinent evidence in each case, [with] assessment of 
the credibility, probative value, and relative weight of the 
evidence," with "no statutory or regulatory limitation on the 
types of evidence that may be used in any case to support a 
finding that a veteran engaged in combat with the enemy."  
Id.  If the evidence establishes that the veteran engaged in 
combat with the enemy and his claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807 (June 18, 1999), codified at 38 C.F.R. § 3.304(f) 
(2001) (effective March 7, 1997).  The amendment implemented 
the Cohen decision, which had held that 38 C.F.R. § 3.304(f) 
did not adequately reflect the law of the governing statute, 
38 U.S.C.A. § 1154(b).  The effective date of the amendment, 
March 7, 1997, was the date the Cohen decision was issued by 
the Court.

More recently, section 3.304(f) was again amended, in part to 
address post-traumatic stress disorder claims based upon 
personal assault upon the veteran not involving any combat 
type of situation.  The regulation, as amended, now reads, in 
pertinent part:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: ( 1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (2)  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (3) [for 
claims based upon in-service personal assault in a non-combat 
setting, not in issue in this case].  67 Fed. Reg. 10,330 
(March 7, 2002), now codified at 38 C.F.R. § 3.304(f) (2005).  
The effective date of the amendment was March 7, 2002, the 
date of its issuance as a final rule.

With the above criteria in mind, the relevant contentions and 
facts will be summarized.  The veteran's DD Form 214 reflects 
that the veteran served with the United States Army as a 
light weapons infantryman.  His awards and decorations 
indicate he served in the Republic of Vietnam and, as he is 
in receipt of the Combat Infantry Badge, was exposed to 
combat.  Given this evidence of combat service, and the 
authority set forth above, the occurrence of a stressor 
alleged by the veteran to have occurred as a result of his 
service in Vietnam will be presumed for the purposes of the 
analysis below.  In this regard, the veteran has indicated 
that he suffers from nightmares and intrusive thoughts of his 
combat experiences in Vietnam.  While the record does not 
indicate that the veteran received a Purple Heart, he is 
service-connected for residuals of gunshot wound scars of the 
right side of the nose and left zygomatic region of the face; 
these are evaluated as noncompensably disabling.

The occurrence of a stressor being conceded for the purposes 
of the analysis below, the question the Board will address 
next is whether the presumed stressor has resulted in a 
diagnosis of post-traumatic stress disorder as defined by 
"DSM-IV" (American Psychiatric Association 's Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition).  See 38 
C.F.R. §§ 3.304(f), 4.125.  

A VA psychiatric examination in November 1977 resulted in a 
diagnosis of obsessive-compulsive neurosis.  VA 
hospitalization in September and October 1997 noted diagnoses 
of depression, not otherwise specified, and benzodiazepine 
dependence.  VA psychiatric examination in December 1999 
noted a diagnosis of dysthymia.

A November 1997 assessment by J.A.J.O., M.D., indicated that 
the veteran experienced nightmares related to combat 
experiences.  He had inability to be under stressful 
situations and could not work.  The diagnosis was post-
traumatic stress disorder, chronic, delayed.

A February 1998 assessment by J.R.C., M.D., noted that the 
veteran reported nightmares related to combat experiences.  
The veteran appeared nervous, anxious, and apprehensive.  
"When he spoke about his Vietnam experience I noticed him 
being distressed."  The diagnosis was chronic post-traumatic 
stress disorder.

The veteran was treated for post-traumatic stress disorder at 
a VA post-traumatic stress disorder clinic beginning in 2001.  
On an October 2002 treatment note, the veteran reported that 
he had a history of flashbacks and war-related nightmares, 
and that he sometimes awoke yelling and hitting his wife in 
bed.  He also reported palpitations and sweating episodes.  

While, as shown above, the record reveals diagnoses of post-
traumatic stress disorder by private examiners, as well as 
outpatient VA treatment for post-traumatic stress disorder, 
VA examinations conducted in September 2000 and December 2002 
specially scheduled to determine if the veteran has post-
traumatic stress disorder each resulted in a conclusion that 
the criteria for this diagnosis were not met.  

The September 2000 VA psychiatric examination, conducted by a 
board of two examiners who reviewed the claims file prior to 
examining the veteran, resulted in the observation that the 
veteran reported being injured in a mortar attack in 1968, 
although he could not give specifics as to the date, the 
attack, or the wound.  The veteran reported problems sleeping 
due to nightmares; the examiners noted that he had not 
reported this symptom on previous VA evaluations.  The 
veteran also reported irritability, bad temper, and lack of 
sexual desire.  On examination, he was anxious, tense, and 
guarded.  His affect was constricted.  Concentration and 
memory were fair, speech was clear and coherent, and he was 
not hallucinating.  The examiners diagnosed dysthymia, and 
stated that, based on the veteran's records, that the 
stressors were not sufficient; that the remaining elements 
necessary to support a diagnosis of post-traumatic stress 
disorder had not been met; and that there was no link between 
the diagnosis of post-traumatic stress disorder and a 
recognized stressor in service.

The December 2002 VA psychiatric examination, also conducted 
by a board of two examiners who reviewed the claims file 
prior to examining the veteran, noted that the veteran had 
been treated at a VA post-traumatic stress disorder clinic 
since early 2001.  At the examination, the veteran reported 
that in the past year he had been feeling sad, depressed, and 
irritable, with loss of interest in sex, problems with 
concentration, anxiety, and restlessness.  He reported 
memories of Vietnam, and nightmares about his combat 
experiences for two to three nights in a row followed by two 
or three weeks without nightmares.  The nightmares and 
memories did not interfere with his daily living activities.  
The veteran did not report avoidant behavior.  He reported 
that he had been drinking alcohol, with loss of control over 
his consumption, three or four days per week.  The examiners 
noted the veteran's combat duty, and described his 
experiences witnessing comrades sustain severe wounds as well 
as his own shrapnel injury.  The examiners stated that the 
veteran did not report feeling extremely afraid or in horror 
during these experiences.  On examination, the veteran was 
alert and in contact with reality.  His thought processes 
were coherent and logical.  There was no evidence of 
delusions or hallucinations.  His mood was depressed, with 
constricted and appropriate affect.  The examiners diagnosed 
dysthymic disorder and alcohol dependence.  With respect to 
post-traumatic stress disorder, they stated:

After reviewing the patient's claim folder 
and performing a clinical history and 
mental status examination, it is the 
board's conclusion that the patient's 
mental condition does not meet the DSM-IV 
criteria to establish a diagnosis of 
[post-traumatic stress disorder.]  The 
patient was not able to specify and 
describe in detail a severe and horribly 
traumatic event experienced in combat.  He 
was not observed to become anxious, 
distressed or depressed when he was 
expressing his experiences in the Army.  
He does not report feeling of intense 
fear, helplessness, or horror at the time 
when he was experiencing the events in 
Vietnam.  There is no evidence in the 
patient's clinical picture of avoidance of 
stimuli associated with the trauma and 
numbing of general responsiveness which is 
criterion C to establish the diagnosis of 
[post-traumatic stress disorder.]  His 
memories about Vietnam are not intrusive, 
persistent, and distressing thoughts 
interfering with daily function.  Since we 
could not identify signs and symptoms of 
[post-traumatic stress disorder,] and a 
definite extreme traumatic stressor, we 
cannot establish a link between the 
stressor and the signs and symptoms of the 
patient's mental disorder. 

Pursuant to the Board's remand, the veteran was scheduled for 
another VA psychiatric examination in April 2005.  After 
initially reporting for the examination, the veteran refused 
to be seen by the VA psychiatrists with whom the examination 
was scheduled.  The Board notes that the duty to assist is 
not always a one-way street and if he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the veteran did not cooperate with VA's attempt 
to obtain additional evidence, the Board must now review the 
claim on the evidence of record.

The two VA examination reports in this case contained 
thorough review and discussion of the clinical history, which 
included some private diagnoses of post-traumatic stress 
disorder, and detailed explantations for each conclusion 
rendered.  In contrast, the outpatient records and private 
diagnoses of post-traumatic stress disorder are not supported 
by such detailed discussions of the clinical history and 
contain little rationale for the opinions reached.  Those 
examiners' opinions are not based on review of the claims 
folder.  In short, any reasonable analysis of the medical 
opinions of record as to whether the veteran has post-
traumatic stress disorder would result in the conclusion that 
the VA examination reports, and in particular the December 
2002 report that contained a detailed assessment of the 
veteran's reactions to the events witnessed in Vietnam 
combat, are more thoroughly supported than the outpatient 
treatment or private medical opinions of record.  As such, 
the Board finds the negative opinions as to whether the 
criteria for a diagnosis of post-traumatic stress disorder 
under DSM IV have been met to be of greater probative value 
than the largely unsubstantiated outpatient and private 
opinions in this regard.  Further, the Board finds it telling 
that the 19 day VA psychiatric hospitalization of the veteran 
in 1997 resulted in a diagnosis of depression, not otherwise 
specified, rather than post-traumatic stress disorder.

With regard to the veteran's contentions asserting that he 
suffers from post-traumatic stress disorder as a result of 
service, he is not competent to present evidence as to 
diagnosis, medical etiology, or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the probative value of the positive evidence is 
outweighed by the negative evidence of record, in particular 
the negative opinions following the two VA examinations as 
set forth above.  As such, there is no basis for a grant of 
service connection for post-traumatic stress disorder.  


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


